


110 HR 3457 IH: To require the Secretary of the Treasury to enter into an

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3457
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Cantor) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Secretary of the Treasury to enter into an
		  agreement with the Free File Alliance to provide for electronic filing of
		  individual Federal income tax returns free of charge.
	
	
		1.Program to e-file federal
			 income tax returns
			(a)Agreement
				(1)In
			 generalThe Sectary of the
			 Treasury shall enter into an agreement with the Free File Alliance to provide a
			 forms-based software service for all individual taxpayers with the ability to
			 electronically prepare and file their Federal returns of income tax through the
			 Internal Revenue Service website, free of charge, by using the standard 1040
			 and 1040EZ forms and the most commonly used schedules for taxable years
			 beginning after 2007, and such software service to be made available (at no
			 cost to either the United States or the participating taxpayers) by the Free
			 File Alliance shall be in addition to the products and services available to
			 taxpayers from Free File member companies under the terms and conditions of the
			 Government's agreement with the Free File Alliance Agreement entered into on
			 behalf of the United States by the Commissioner of Internal Revenue on October
			 30, 2002, and as subsequently amended.
				(2)Term of
			 agreementThe agreement shall have a term of 60 months, unless
			 terminated earlier in accordance with the agreement, and may be renewed.
				(b)Development and
			 operation of programIn providing for the development and
			 operation of this program, the Secretary of the Treasury—
				(1)shall enter into
			 an agreement with the Free File Alliance in accordance with subsection
			 (a);
				(2)shall not otherwise
			 develop or deploy electronic tax preparation or filing products for the same or
			 similar purposes;
				(3)shall ensure that
			 the requirements set forth in this subsection are implemented in a manner
			 consistent with the terms, conditions, requirements, and commitments of the
			 Agreement entered into on behalf of the United States by the Commissioner of
			 Internal Revenue on October 30, 2002, as subsequently amended, including the
			 provision that participating companies in the Free File program may not
			 advertise, market, or offer to sell any products or services to taxpayers while
			 using the tax preparation programs;
				(4)may not compensate
			 or allow a participating company to charge for providing the free products and
			 services provided pursuant to this subsection; and
				(5)shall conduct a
			 public information and consumer education campaign to encourage taxpayer
			 awareness of this program, with particular emphasis on EITC taxpayer
			 communities.
				(c)ConsultationIn
			 providing for the deployment of this program, the Secretary shall also consult
			 with other entities with expertise in this issue area, including the National
			 Taxpayer Advocate, the Electronic Tax Administration Advisory Committee
			 (ETAAC), professional and industrial organizations, nonprofit organizations,
			 and Federal, State, and local agencies as determined appropriate by the
			 Secretary.
			(d)Reports to
			 congress regarding e-file program
				(1)Report on
			 implementationThe Secretary of the Treasury shall report to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives not later than 6 months after the date of the
			 enactment of this Act, and every 6 months thereafter, regarding the status of
			 the implementation of this e-file program.
				(2)Report on
			 usageNot later than June 30 of each year after the
			 implementation of e-file program described in this Act, the Secretary of the
			 Treasury, in consultation with the National Taxpayer Advocate and the ETAAC,
			 shall report to the Committee on Finance of the Senate and the Committee on
			 Ways and Means of the House of Representatives, on taxpayer usage of such
			 e-file program.
				2.Business
			 responsibility standardsMembers of the Free File Alliance must meet
			 the standards set forth in section 9.104–1 of title 48, Code of Federal
			 Regulations, that would be used by the Federal Government to evaluate the
			 business responsibility of a company and the commerciality of its offered
			 product or service if such company were being considered as a contract source
			 for the purchase of commercial products or services for the Federal
			 Government’s end use.
		3.Return-free tax
			 systemNeither the Secretary
			 of the Treasury nor any delegate of the Secretary may implement a return-free
			 tax system under which individuals would be permitted to comply with the
			 Internal Revenue Code of 1986 without making the return required under section
			 6012 of such Code for taxable years beginning after 2007, unless the
			 authorization to implement such a system is enacted into law by an Act of
			 Congress after the date of the enactment of this Act.
		
